Case: 16-20225        Document: 00513520969          Page: 1     Date Filed: 05/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                      No. 16-20225                       May 25, 2016
                                    Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

               Plaintiff – Appellee,

v.

WARREN DAILEY,

               Defendant – Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:15-CR-548-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Warren Dailey appeals the denial of his motion for release on bail
pending sentencing. 1 This court remanded the case for the limited purpose of
allowing the district court to state its reasons for denying Dailey’s motion. The




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Dailey inconsistently characterizes his filings both as an appeal of the district court’s
order and as a motion asking this court to set a bond and conditions pending sentencing and
appeal. To the extent Dailey has filed a motion for release on bond, it is DENIED.
    Case: 16-20225     Document: 00513520969      Page: 2    Date Filed: 05/25/2016



                                  No. 16-20225
district court explained that it “[did] not find that there is clear and convincing
evidence that [Dailey] is not likely to flee” and therefore found that Dailey was
not entitled to release under 18 U.S.C. § 3143. We review the denial of bail for
abuse of discretion, keeping in mind that § 3143 establishes a presumption
against the granting of bail after a conviction. See United States v. Olis, 450
F.3d 583, 585 (5th Cir. 2006); 18 U.S.C. § 3143(a)(1) (“[T]he judicial officer shall
order that a person who has been found guilty of an offense and who is awaiting
imposition or execution of sentence . . . be detained, unless the judicial officer
finds by clear and convincing evidence that the person is not likely to flee . . .
if released.”).
      Dailey has not shown that the district court abused its discretion in
denying his motion for release pending sentencing. His only argument that he
is not a flight risk is that he complied with all the conditions of bail pending
trial. This is insufficient to meet Dailey’s burden on appeal. On this record,
the district court did not abuse its discretion in finding that Dailey had not
shown by clear and convincing evidence that he was not a flight risk. See
United States v. Lopez, 504 F. App’x 297, 298 (5th Cir. 2012) (affirming denial
of release on bail pending sentencing where defendants had remained free on
bond prior to trial and had produced additional evidence that that they were
unlikely to flee). Accordingly, we AFFIRM the district court’s denial of Dailey’s
motion for release pending sentencing.




                                         2